Case 17-83476-CRJ13   Doc 43    Filed 10/02/18 Entered 10/02/18 12:05:10   Desc Main
                               Document     Page 1 of 6
Case 17-83476-CRJ13   Doc 43    Filed 10/02/18 Entered 10/02/18 12:05:10   Desc Main
                               Document     Page 2 of 6
Case 17-83476-CRJ13   Doc 43    Filed 10/02/18 Entered 10/02/18 12:05:10   Desc Main
                               Document     Page 3 of 6
Case 17-83476-CRJ13   Doc 43    Filed 10/02/18 Entered 10/02/18 12:05:10   Desc Main
                               Document     Page 4 of 6
Case 17-83476-CRJ13   Doc 43    Filed 10/02/18 Entered 10/02/18 12:05:10   Desc Main
                               Document     Page 5 of 6
Case 17-83476-CRJ13   Doc 43    Filed 10/02/18 Entered 10/02/18 12:05:10   Desc Main
                               Document     Page 6 of 6
